     Case 16-51200     Doc 64   Filed 08/22/19 Entered 08/22/19 14:58:27          Desc Main
                                 Document     Page 1 of 14




                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Harrisonburg Division

IN RE:

CHARLES WILLIAM REYNOLDS                           Chapter 7
                                                   Case No. 16-51200-RBC
              Debtor

SPECIALIZED LOAN SERVICING, LLC

              Movant

v.

CHARLES WILLIAM REYNOLDS
1561 CARPERS PIKE
WINCHESTER, VA 22637
         (Debtor)

W. STEPHEN SCOTT
PO BOX 1312
CHARLOTTESVILLE, VA 22902
         (Trustee)

              Respondents
                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         Specialized Loan Servicing, LLC (“Movant”), by undersigned counsel, respectfully

moves this Honorable Court to terminate the Automatic Stay as to the real property located at

1561 Carpers Pike, Winchester, VA 22603 (“Property”) and, as grounds therefore, states as

follows:

         1.     This proceeding seeking relief under 11 U.S.C. § 362(d) is a contested matter

within the meaning of Fed. R. Bankr. P. 4001 and 9014, and this court has jurisdiction over this



Hugh Green, Esq., Bar # 86687
Kathryn Smits, Esq., Bar # 77337
Heather D. McGivern, Esq., Bar # 91767
PO Box 2548
Leesburg, VA 20177
(703) 777-7101
  Case 16-51200       Doc 64    Filed 08/22/19 Entered 08/22/19 14:58:27            Desc Main
                                 Document     Page 2 of 14




matter pursuant to 28 U.S.C. § 157. This is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(G) and (b)(2)(O). Venue is proper pursuant to 28 U.S.C. § 1409(a).

       2.      On December 23, 2016, the above named Debtor, Charles William Reynolds

(“Debtor”), filed in this court a Petition under Chapter 13 of the United States Bankruptcy Code.

Herbert L. Beskin was appointed Chapter 13 Trustee. On June 14, 2019, the case was converted

from Chapter 13 to a Chapter 7 and W. Stephen Scott was appointed the Chapter 7 Trustee.

       3.      On or about October 5, 2005, Charles W. Reynolds and Shawn M Reynolds

(collectively the “Obligors”) executed and delivered to Wells Fargo Bank, N.A. a Note in the

amount of TWO HUNDRED FORTY-FIVE THOUSAND SIX HUNDRED DOLLARS AND

NO CENTS ($245,600.00) plus interest at the fixed rate of 6.125% per annum, to be paid over

thirty (30) years. A copy of the Note is attached as Exhibit A and incorporated herein.

       4.      To secure the repayment of the sums due under the Note, Charles W. Reynolds

and Shawn M Reynolds executed and delivered to Wells Fargo Bank, N.A. a Deed of Trust dated

October 5, 2005, encumbering the real property (“Property”) more particularly described in the

Deed of Trust as,
  Case 16-51200       Doc 64    Filed 08/22/19 Entered 08/22/19 14:58:27             Desc Main
                                 Document     Page 3 of 14




which has the address of 1561 Carpers Pike, Winchester, VA 22603. A copy of the Deed of Trust

is attached as Exhibit B and incorporated herein.

         5.    The Note and Deed of Trust were later transferred to Movant and Movant is the

current holder of the Note and Deed of Trust. A copy of the Assignment is attached as Exhibit

C and incorporated herein.

         6.    Specialized Loan Servicing, LLC services the loan on the Property referenced in

this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or

the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged

property, the foreclosure will be conducted in the name of Movant or Movant's successor or

assignee. Movant, directly or through an agent, has possession of the Note. The Note is either

made payable to Movant or has been duly endorsed. Movant is the original mortgagee or

beneficiary or the assignee of the Mortgage/Deed of Trust.

         7.    The Debtor agreed to a permanent modification of the loan described above. The

loan modification is attached as Exhibit D and incorporated herein.

         8.    As of August 14, 2019, the Debtor owes an unpaid principal balance of

$170,733.02 under the Note, plus additional accruing interest, late charges, attorneys’ fees and

costs.

         9.    As of August 14, 2019, Debtor is contractually due for July 1, 2019, which

includes the following missed payments:

Number of     From                  To                       Payment Amount       Total Due
Missed
Payments
2             July 1, 2019          August 1, 2019                    $1,113.72     $2,227.44
                                                                      Suspense:       ($0.00)

                                                     Total Payments Past Due        $2,227.44
  Case 16-51200       Doc 64     Filed 08/22/19 Entered 08/22/19 14:58:27            Desc Main
                                  Document     Page 4 of 14




       10.     The value of the property is $174,000.00, according to the Debtor's Schedule "A".

       11.     The Debtor is in default under the Note.

       12.     The Debtor has not and cannot offer Specialized Loan Servicing, LLC any

adequate protection of its interest in the Property, and Specialized Loan Servicing, LLC avers it

is not adequately protected.

       13.     As there is little to no equity in the Property, the Property is not necessary for an

effective reorganization. Therefore, relief from stay is appropriate under § 362(d)(2) of the

Bankruptcy Code to permit Movant to exercise its non-bankruptcy rights and remedies with

respect to the Mortgage.

       14.     That the Debtor’s account delinquency and lack of equity in the Property

constitute cause for relief from the automatic stay.

       WHEREFORE, Specialized Loan Servicing, LLC prays that this Court issue an order

terminating or modifying the Automatic Stay under 11 U.S.C. § 362, as to the property located at

1561 Carpers Pike, Winchester, VA 22603, and granting the following:

       a.      Relief from the Automatic Stay allowing Movant to proceed under applicable

non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property and/or allowing Movant, through its agents, servicers and representatives to contact

Debtor and/or Debtor’s counsel for the purpose of engaging in discussions and consideration for

possible loss mitigation options, solutions and/or resolutions with regard to the underlying

mortgage and note, including, but not limited to loan modification, deed in lieu or other loss

mitigation alternatives.
  Case 16-51200       Doc 64     Filed 08/22/19 Entered 08/22/19 14:58:27         Desc Main
                                  Document     Page 5 of 14




       b.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       c.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       d.      For such other relief as the Court deems proper.


Date: _8/22/2019___

                                             Respectfully submitted,

                                              /s/ Heather D. McGivern
                                             Hugh Green, Bar #86687
                                             Kathryn Smits, Bar #77337
                                             Heather D. McGivern, Bar #91767
                                             Orlans PC
                                             PO Box 2548
                                             Leesburg, VA 20177
                                             (703) 777-7101
                                             Attorneys for Specialized Loan Servicing, LLC
                                             hgreen@orlans.com
                                             ksmits@orlans.com
                                             hmcgivern@orlans.com
  Case 16-51200        Doc 64     Filed 08/22/19 Entered 08/22/19 14:58:27            Desc Main
                                   Document     Page 6 of 14




                                 CERTIFICATE OF SERVICE

       The undersigned states that on August 22, 2019, copies of the foregoing Motion for
Relief from Automatic Stay were filed with the Clerk of the Court using the ECF system, which
will send notification of such filing to the following:

W. Stephen Scott
PO Box 1312
Charlottesville, VA 22902
wsscott7trustee@earthlink.net
Bankruptcy Trustee

Eryk Gabhran Boston
Boston Law Firm
125 Country Park Drive
Winchester, VA 22602
law@winchesterlawyer.us
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Motion for Relief from Automatic Stay to the following non-ECF participants:

Charles William Reynolds
1561 Carpers Pike
Winchester, VA 22637
Debtor

                                                /s/ Heather D. McGivern
                                               Hugh Green, Esquire
                                               Kathryn Smits, Esquire
                                               Heather D. McGivern, Esquire
     Case 16-51200      Doc 64      Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Main
                                     Document     Page 7 of 14




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg Division

IN RE:

CHARLES WILLIAM REYNOLDS                            Chapter 7
                                                    Case No. 16-51200-RBC
             Debtor

SPECIALIZED LOAN SERVICING, LLC

             Movant

v.

CHARLES WILLIAM REYNOLDS
1561 CARPERS PIKE
WINCHESTER, VA 22637
         (Debtor)

W. STEPHEN SCOTT
PO BOX 1312
CHARLOTTESVILLE, VA 22902
         (Trustee)

             Respondents
                                         NOTICE OF MOTION

       Please take notice that Specialized Loan Servicing, LLC, by counsel, will argue its
Motion for Relief from Automatic Stay on October 16, 2019, at 10:00 AM or as soon as counsel
may be heard, in the United States Bankruptcy Court for the Western District of Virginia,
Harrisonburg Division, 116 N. Main St., Harrisonburg, VA 22802 before the Honorable Rebecca
B. Connelly.




Hugh Green, Esq., Bar # 86687
Kathryn Smits, Esq., Bar # 77337
Heather D. McGivern, Esq., Bar # 91767
PO Box 2548
Leesburg, VA 20177
(703) 777-7101
 Case 16-51200     Doc 64   Filed 08/22/19 Entered 08/22/19 14:58:27      Desc Main
                             Document     Page 8 of 14




Date: _8/22/2019____

                                      Respectfully submitted,

                                       /s/ Heather D. McGivern
                                      Hugh Green, Bar #86687
                                      Kathryn Smits, Bar #77337
                                      Heather D. McGivern, Bar #91767
                                      Orlans PC
                                      PO Box 2548
                                      Leesburg, VA 20177
                                      (703) 777-7101
                                      Attorneys for Specialized Loan Servicing, LLC
                                      hgreen@orlans.com
                                      ksmits@orlans.com
                                      hmcgivern@orlans.com
  Case 16-51200        Doc 64    Filed 08/22/19 Entered 08/22/19 14:58:27             Desc Main
                                  Document     Page 9 of 14




                                 CERTIFICATE OF SERVICE

       The undersigned states that on August 22, 2019, copies of the foregoing Notice of Motion
were filed with the Clerk of the Court using the ECF system, which will send notification of such
filing to the following:

W. Stephen Scott
PO Box 1312
Charlottesville, VA 22902
wsscott7trustee@earthlink.net
Bankruptcy Trustee

Eryk Gabhran Boston
Boston Law Firm
125 Country Park Drive
Winchester, VA 22602
law@winchesterlawyer.us
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Notice of Motion to the following non-ECF participants:

Charles William Reynolds
1561 Carpers Pike
Winchester, VA 22637
Debtor

                                               /s/ Heather D. McGivern
                                              Hugh Green, Esquire
                                              Kathryn Smits, Esquire
                                              Heather D. McGivern, Esquire
     Case 16-51200      Doc 64      Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Main
                                     Document     Page 10 of 14




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg Division

IN RE:

CHARLES WILLIAM REYNOLDS                            Chapter 7
                                                    Case No. 16-51200-RBC
             Debtor

SPECIALIZED LOAN SERVICING, LLC

             Movant

v.

CHARLES WILLIAM REYNOLDS
1561 CARPERS PIKE
WINCHESTER, VA 22637
         (Debtor)

W. STEPHEN SCOTT
PO BOX 1312
CHARLOTTESVILLE, VA 22902
         (Trustee)

           Respondents
        ORDER TERMINATING AUTOMATIC STAY PURSUANT TO 11 USC § 362


Hugh Green, Esq., Bar # 86687
Kathryn Smits, Esq., Bar # 77337
Heather D. McGivern, Esq., Bar # 91767
PO Box 2548
Leesburg, VA 20177
(703) 777-7101
  Case 16-51200         Doc 64    Filed 08/22/19 Entered 08/22/19 14:58:27           Desc Main
                                   Document     Page 11 of 14




       UPON CONSIDERATION of the Motion for Relief from Automatic Stay (“Motion”)

filed by Specialized Loan Servicing, LLC, and any response thereto, and good cause having been

shown, it is hereby

       ORDERED, that the Motion be, and the same is hereby GRANTED; and it is further

       ORDERED that the Automatic Stay imposed by 11 U.S.C. § 362 is modified to permit

the Specialized Loan Servicing, LLC to enforce the lien of its Deed of Trust as it pertains to the

real property located at 1561 Carpers Pike, Winchester, VA 22603 and it is more particularly

described as follows:




which relief shall extend to the purchaser to take such action under state law, as may be

necessary, to obtain possession of the property; and it is further

       ORDERED, that Relief from Automatic Stay is granted, allowing Movant to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property and/or allowing Movant, through its agents, servicers and

representatives to contact Debtor and/or Debtor's counsel for the purpose of engaging in

discussions and consideration for possible loss mitigation options, solutions and/or resolutions
  Case 16-51200        Doc 64      Filed 08/22/19 Entered 08/22/19 14:58:27         Desc Main
                                    Document     Page 12 of 14




with regard to the underlying mortgage and note, including, but not limited to loan modification,

deed in lieu or other loss mitigation alternatives; and it is further

          ORDERED that this Order is binding and effective despite any conversion of this

bankruptcy case to a case under any other chapter of Title 11 of the United States Code; and it is

further

          ORDERED that this Order is immediately effective and is not stayed by operation of

law, notwithstanding the stay provisions of Fed. R. Bankr. P. 4001(a)(3).

                                       **END OF ORDER**



Date: _______________

I ASK FOR THIS:

_/s/ Heather D. McGivern__________
Hugh Green, Bar #86687
Kathryn Smits, Bar #77337
Heather D. McGivern, Bar #91767
hgreen@orlans.com
ksmits@orlans.com
hmcgivern@orlans.com
Orlans PC
PO Box 2548
Leesburg, VA 20177
(703) 777-7101


SEEN:

____________________________
Eryk Gabhran Boston, Esquire
Boston Law Firm
125 Country Park Drive
Winchester, VA 22602
Attorney for the Debtor


____________________________
  Case 16-51200      Doc 64    Filed 08/22/19 Entered 08/22/19 14:58:27   Desc Main
                                Document     Page 13 of 14




W. Stephen Scott Trustee
PO Box 1312
Charlottesville, VA 22902



Copies to:

Hugh Green
Kathryn Smits
Heather D. McGivern
Orlans PC
PO Box 2548
Leesburg, VA 20177
Attorneys for the Movant

Charles William Reynolds
1561 Carpers Pike
Winchester, VA 22637
Debtor

Eryk Gabhran Boston, Esquire
Boston Law Firm
125 Country Park Drive
Winchester, VA 22602
Attorney for the Debtor

W. Stephen Scott
PO Box 1312
Charlottesville, VA 22902
Chapter 7 Trustee
  Case 16-51200        Doc 64     Filed 08/22/19 Entered 08/22/19 14:58:27            Desc Main
                                   Document     Page 14 of 14




                                 CERTIFICATE OF SERVICE

       The undersigned states that on August 22, 2019, copies of the foregoing Proposed Order
for Relief were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

W. Stephen Scott
PO Box 1312
Charlottesville, VA 22902
wsscott7trustee@earthlink.net
Bankruptcy Trustee

Eryk Gabhran Boston
Boston Law Firm
125 Country Park Drive
Winchester, VA 22602
law@winchesterlawyer.us
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Proposed Order for Relief to the following non-ECF participants:

Charles William Reynolds
1561 Carpers Pike
Winchester, VA 22637
Debtor

                                                 /s/ Heather D. McGivern
                                                Hugh Green, Esquire
                                                Kathryn Smits, Esquire
                                                Heather D. McGivern, Esquire
